100741/2018 UNFILED JUDGMENT liled 12114/2018                                                                                                                           Page 1 ot I




                                         SUPREME COURT OF THE STATE OF NEW YORK
        Eilor,s                                                     NEWYORK COUIVTY

                            PRESENT:             .l,l ON    3 .llulor                             'ice
                                                                                                                                   PART

                                lndex Number : 100741 120'18
                               ARROYO, REYNA                                                                                       INDEX NO.


                               ii""      ,'^*D/DEPT, oF EDUcArtoN                                                                  MONON DATE

                                Sequence Number: 001                                                                               MOTTON SEO. NO.
                                VACATE A\^/ARD


                           The following papers, numbered 1 to_,        were read on this motion to/for
                           Notice of Motion/Order to Show Cause     Affidavlts       Exhibits                                      I No(sl.
                                                                -                -
                           Answeiing Aflidavlts
                                                -   Exhiblls                                                                       I rols;.
                           Replying Affidavits                                                                                     I   tlo1s1.


                           Upon the foregolng papers, it is
                                                                                                         &.-,*j ^*&
                                 h^L                 (acLp-b,,y t>                       Art^\2?eg
           u,
           o
                                                           ,re4?ns ,                                         a   171
           F
           a
                                                      /J +
           =
           o
           F
           o
                                          4.Co
                                                                    &y                     4I-" }t'Qz
                                                                                                                   u\{"^
           UJ
           u
           tr
           UJ
           tt
           I!
                                                ,(,A\4-             q                \J
           u A
                   g
          J
          tl.
          F
                  -o
                  a                                         \w,L{E                        (        A,rL h/h
          o       IU                                                                                                                                        v
          c E
          uJ
          o o
          t z
          r.lJ


          o
                  =
                  9
          UJ
          o
          o
                  J
                  o
                  Ir
                                                           REGEI VE
          z
          o
                  UJ
                                                              DEC   14;l:j
          F       &,
          o       o
          E IL                                                                                                                                           *l:i;1
                           Dated:       1t                                                                                                                         J,S.C,


                                                                                                                       -..;   ..            J.S.C.
                                                                                                                   .               I
                                                                                                    !f''ED I
                                                                                          E DISPOSED                                     NoN-FINAL DtsPosrTloN

                                                                                     GRANTED                                  enerurro     rN    PART trorrun
                 3.   CHECK IF APPROPRIATE                                       !   sgrrlE     oRDER                              r-l sugrutr     oRDER

                                                                                 !   po ruor posr        I   rroucteny AppoTNTMENT                   I   Reren;Nce


                                                                                                                                                                Pilnte& 12118t2018
